


110 HR 7218 IH: To amend the Robert T. Stafford Disaster Relief and

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7218
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to authorize funding for emergency management
		  performance grants to provide for domestic preparedness and collective response
		  to the catastrophic incidents, and for other purposes.
	
	
		1.Emergency management
			 performance grantsSubtitle B
			 of title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5197 et seq.) is amended by adding at the end the
			 following:
			
				630.Emergency
				management performance grants
					(a)In
				GeneralThe Administrator of
				the Federal Emergency Management Agency, shall establish an emergency
				management performance grants program (in this section referred to as the
				program) to carry out the provisions of this title and section
				201 to address domestic preparedness and collective response to a catastrophic
				incident.
					(b)Federal
				shareExcept as otherwise specifically provided by this Act, the
				Federal share of the cost of an activity carried out using funds made available
				under the program shall not exceed 50 percent.
					(c)ApportionmentFor
				fiscal year 2009, and each fiscal year thereafter, the Administrator shall
				apportion the amounts appropriated to carry out the program among the States as
				follows:
						(1)Baseline
				amountThe Administrator shall first apportion 0.25 percent of
				such amounts to each of American Samoa, the Commonwealth of the Northern
				Mariana Islands, Guam, and the Virgin Islands and 0.75 of such amount to each
				of the remaining States.
						(2)RemainderThe
				Administrator shall apportion the remainder of such amounts in the ratio
				that—
							(A)the population of
				each State; bears to
							(B)the population of
				all States.
							(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out the program $535,000,000 for fiscal year 2009, $680,000,000 for fiscal year
				2010, and $815,000,000 for fiscal year 2011. Such sums shall remain available
				until expended.
					(e)Catastrophic
				Incident DefinedIn this section the term catastrophic
				incident has the meaning given such term in section 501(3) of the
				Homeland Security Act of 2002 (6 U.S.C.
				311(3)).
					.
		2.Construction of
			 emergency operations centersSection 614 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196c) is amended to
			 read as follows:
			
				614.Construction of
				emergency operations centers
					(a)GrantsThe Administrator of the Federal Emergency
				Management Agency, may make grants to States under this title for equipping,
				upgrading, and constructing emergency operations centers for domestic
				preparedness and collective response to a catastrophic incident.
					(b)Federal
				shareNotwithstanding any other provision of this title, the
				Federal share of the cost of an activity carried out using amounts from grants
				made under this section shall not exceed 75 percent.
					(c)Catastrophic
				incident definedIn this section the term catastrophic
				incident has the meaning given such term in section 501(3) of the
				Homeland Security Act of 2002 (6 U.S.C.
				311(3)).
					.
		
